

116 HR 7252 IH: Promoting Fair and Effective Policing Through Research Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7252IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Johnson of Texas introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committees on Homeland Security, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for research to examine law enforcement policies and practices, including the causes, consequences, and mitigation of excessive use of force, and for other purposes.1.Short titleThis Act may be cited as the Promoting Fair and Effective Policing Through Research Act.2.FindingsCongress finds the following:(1)Despite the pivotal role police officers play in preventing and controlling crime, there are significant gaps in research on the fairness and efficacy of policing policies and practices, including those related to use of force.(2)The lack of accurate and comprehensive data on police use of force is often cited as one of the most significant barriers to identifying and understanding patterns of police use of excessive force against civilians.(3)The best available evidence reveals increased likelihood of police use of force against people of color, people with disabilities, LGBT people, people with mental health conditions, people with low incomes, and those at the intersections of these groups.(4)Biases in advanced policing technologies, including biometric identification systems, have the potential to exacerbate such disparities.(5)Along with better data, more social and behavioral research is needed to improve our understanding of the potential factors that influence excessive use of force as well as the related psychological and social effects of such incidents on individuals and communities.3.DefinitionsIn this Act:(1)Community-based organizationThe term community-based organization means a grassroots organization that monitors the issue of police misconduct and that has a national presence and membership, such as the National Association for the Advancement of Colored People (NAACP), the American Civil Liberties Union (ACLU), the National Council of La Raza, the National Urban League, the National Congress of American Indians, and the National Asian Pacific Legal Consortium (NAPALC).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(3)Law enforcement agencyThe term law enforcement agency means any Federal, State, or local public agency engaged in the prevention, detection, or investigation of violations of criminal, immigration, or customs law.(4)Non-profit organizationThe term non-profit organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such code.(5)Professional law enforcement associationThe term professional law enforcement association means a law enforcement membership association that works for the needs of Federal, State, local, or Indian tribal law enforcement agencies and with the civilian community on matters of common interest, such as the Hispanic Police Command Officers Association (HAPCOA), the National Asian Pacific Officers Association (NAPOA), the National Black Police Association (NBPA), the National Organization of Black Law Enforcement Executives (NOBLE), Women in Law Enforcement, the Native American Law Enforcement Association (NALEA), the International Association of Chiefs of Police (IACP), the National Sheriffs’ Association (NFA), the Fraternal Order of Police (FOP), and the National Association of School Resource Officers.4.Agency activities(a)National Science Foundation(1)ResearchThe Director of the National Science Foundation shall award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations)—(A)to support social and behavioral research on—(i)policies and practices of law enforcement agencies and related outcomes, including the use of data and technology by law enforcement agencies;(ii)the causes and consequences of police violence;(iii)interventions designed to mitigate police use of excessive force, including de-escalation training and advanced policing technologies;(iv)organizational configurations and personnel practices in law enforcement agencies, such as recruitment, training, oversight, performance standards, decision-making, methods of supervising officers, resource allocation, and the role of police leadership; and(v)the role of cooperation among law enforcement agencies and the communities served by such agencies in reducing crime and ensuring community safety; and(B)to educate and train the next generation of researchers in areas of social and behavioral sciences research relevant to policing policies and practices in democratic societies. (2)Researcher-law enforcement partnerships(A)In generalThe Director of the National Science Foundation shall carry out a program to award grants, on a competitive basis, to institutions of higher education or nonprofit organizations (or consortia of such institutions or organizations) to improve the fairness and efficacy of policing policies and practices, including by reducing the incidence and mitigating the negative consequences of excessive and lethal use of force by law enforcement.(B)PartnershipsIn order to be eligible to receive a grant under this subsection, an institution of higher education or nonprofit organization (or consortia of such institutions or organizations) shall enter into a partnership with—(i)one or more law enforcement agency;(ii)one or more community-based organization; or(iii)one or more professional law enforcement association.(C)Annual meetingThe Director of the National Science Foundation, in consultation with the Attorney General of the United States, shall convene an annual meeting of the partnerships participating under this section to foster greater national collaboration. (3)National academies studyNot later than 45 days after the date of enactment of this Act, the Director shall enter into an agreement with the Academies to conduct a study—(A)to review the research literature and identify research gaps related to policing policies and practices, including research into the causes, consequences, and mitigation of police violence;(B)to present a compendium of promising policing policies and practices, including those shown to reduce the incidence and mitigate the negative consequences of police violence;(C)identify barriers to widespread and sustained implementation of such policies and practices; and(D)to make recommendations to the Foundation, the Department of Justice, law enforcement agencies, and other relevant stakeholders on measures to address such barriers.(b)National Institute of Standards and Technology(1)In generalThe Secretary of Commerce, acting through the Director of the National Institute of Standards and Technology, shall establish a program to support measurement research to inform the development of best practices, benchmarks, methodologies, procedures, and voluntary consensus standards for biometric identification systems and other advanced policing tools to assess and improve fairness in such systems. In carrying out such program, the Director shall—(A)conduct research to support efforts to improve biometric identification systems, including in areas related to conformity assessment, image interoperability, and capture device certification;(B)establish common definitions and characterizations for biometric identification systems, including fairness, bias, validation, transparency, safety, privacy, security, robustness, and other properties;(C)produce data sets that are curated, standardized, representative, secure, and privacy protected for biometric identification technology research, development, and use;(D)provide outreach, coordination, and technical support to relevant industry and non-industry stakeholders and standards development organizations to assist such entities in the development of best practices and voluntary standards; and(E)develop such standard reference material as the Director of the National Institute of Standards and Technology determines is appropriate to further the development of such standards.(2)Biometrics vendor test program(A)In generalThe Secretary, acting through the Director of the National Institute of Standards and Technology, shall carry out a test program to provide biometrics vendors the opportunity to test biometric identification technologies. (B)ActivitiesIn carrying out the program under subparagraph (A), the Director shall— (i)conduct research and testing to improve and benchmark the accuracy, efficacy, and fairness of biometric identification systems, including research and testing on demographic variations, capture devices, presentation attack detection, template protection, de-identification, and comparison of algorithm and human facial recognition capability;(ii)produce public-facing reports of the findings from such testing for a general audience;(iii)in coordination with the Department of Homeland Security, provide guidance to law enforcement agencies to support decision-making with respect to acquisition and implementation of biometric identification systems and related technologies; and(iv)conduct such other activities as the Director of the National Institute of Standards and Technology determines appropriate.(C)FundingTo carry out this subsection, the Director of the National Institute of Standards and Technology may enter into contracts, including cooperative research and development arrangements, grants, cooperative agreements, and other transactions as the Director determines appropriate. (D)Partnerships with other Federal agenciesIn addition to such sums as may be authorized to be appropriated or otherwise made available to carry out this section, the Director my accept funds from other departments and agencies of the Federal Government, and from the State and local governments, to carry out the program under this subsection.(c)Department of Homeland Security(1)In generalThe Secretary of Homeland Security, acting through the Under Secretary for Science and Technology, in consultation with the Federal Law Enforcement Training Centers, shall establish a program with the purpose of reducing excessive use of force and lethal use of force by law enforcement.(2)ActivitiesIn carrying out such program, the Secretary shall—(A)support research and data analysis to improve training, policies, and practices to support development of guidelines and best practices for recruitment and training of law enforcement officials to reduce excessive use of force and mitigate racial bias in policing;(B)develop, test, and evaluate innovative tools or technologies to assist in risk assessment and provide law enforcement agencies with tools, restraints, and maneuvers that are non-lethal or less harmful than tools, restraints, and maneuvers used by such agencies; (C)provide the scientific basis for a national standard for police use of force continuums; and(D)conduct outreach to Federal, State, local, and tribal law enforcement agencies, academia, researchers, practitioners, and trainers to share information and disseminate guidelines and best practices.5.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2021 through 2026 to carry out the activities in this Act—(1)$10,000,000 to the Director of the National Science Foundation;(2)$2,000,000 to the Director of the National Institute of Standards and Technology; and(3)$2,000,000 to the Secretary of Homeland Security.